DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN CN109519728, machine translation) (Cao, hereafter) in view of (CN2082553381) (known as ‘381).
Regarding claim 1,  Cao discloses (see figures 1-5) lighting apparatus comprising: a light source module (5)comprising a LED module (51); a light source plate (42) for mounting the light source module; a wireless module (6) comprising an antenna (61) and a radio frequency circuit (62) for wirelessly communicating with an external device, wherein the radio frequency circuit is electrically connected to the light source module; a nonmetallic plate for mounting the wireless module, wherein the antenna is disposed on an external surface of the non-metallic plate; and external electrodes (2,7) for passing an 
‘381 discloses a substrate that is a fiber glass laminate in which the upper surface of the circuit board (5) is provided with an antenna (521) and an LED light source, the LED light source is centrally distributed, and the antenna (521) is arranged on the circuit board. At the edge of (5), the lower surface of the circuit board (5) is packaged with large-volume components in order to obtain excellent signal transmission and reception (see page 8).
Therefore it would have been obvious to one of ordinary skill before the effective date to modify Cao where the non-metallic plates is a fiberglass plate in order to improve the signal transmission and reception of the antenna located on the board as disclosed by ‘381.
Regarding claim 2, Cao discloses (Figures 1-5) a bulb shell (3) and a bulb head (2), the external electrodes being disposed on the bulb head, an interior surface of the bulb shell facing to the LED module and the antenna for passing a light emitted by the LED module and a wireless signal to the antenna. 
Regarding claims 3 and 4, Cao discloses wherein the non-metallic plate and the light source plate are connected and integrated as a module block; wherein the module block has two conductive wires (8,9)respectively electrically connected to the external electrodes on bulb head. Cao fails to explicitly disclose a fiber glass plate.
‘381 discloses a substrate that is a fiber glass laminate in which the upper surface of the circuit board (5) is provided with an antenna (521) and an LED light source, the LED light source is centrally distributed, and the antenna (521) is arranged on the circuit board. At the edge of (5), the lower surface of the circuit board (5) is packaged with large-volume components in order to obtain excellent signal transmission and reception (see page 8).

 Regarding claims 5, Cao discloses a heat sink (1) part disposed between the bulb head and the bulb shell, wherein the heat sink part has an insulation layer (13) and a conductive layer (14), an edge of the light source plate engages the conductive part of the heat sink part for passing heat generated by the LED module to the heat sink part. 
Regarding claim 6, Cao discloses wherein the insulation layer is made of plastic material enclosing the conductive layer (see figure 2)
Regarding claim 7, Cao discloses, wherein the heat sink part has a circular base for placing a peripheral edge of the light source plate (see figure 2)
Regarding claim 8, Cao discloses, wherein the bulb shell and the circular base clip and fix the light source plate (see figure 2).
Regarding claim 10, Cao discloses wherein the light source plate has a central opening, and the non-metallic plate is disposed in the central opening.  Cao fails to explicitly disclose the fiber glass plate.
‘381 discloses a substrate that is a fiber glass laminate in which the upper surface of the circuit board (5) is provided with an antenna (521) and an LED light source, the LED light source is centrally distributed, and the antenna (521) is arranged on the circuit board. At the edge of (5), the lower surface of the circuit board (5) is packaged with large-volume components in order to obtain excellent signal transmission and reception (see page 8).
Therefore it would have been obvious to one of ordinary skill before the effective date to modify Cao where the non-metallic plates is a fiberglass plate in order to improve the signal transmission and reception of the antenna located on the board as disclosed by ‘381.
Regarding claim 11, ‘381 discloses a fiber glass plate (see rejection claim 1). Cao as modified by ‘381 fail to explicitly disclose comprising a heat dissipation plate for mounting the fiber glass plate and the light source plate.  However it is known in the field to place a heat dissipation plate at a mounting structure to manage the thermal properties of the device.
Therefore it would have been obvious to one of ordinary skill in the art to further modify the device of Cao a heat dissipation plate for mounting the fiber glass plate and the light source plate, since that which is well known requires only ordinary skill.
Regarding claim 12,  Cao discloses (See figure 4) wherein the light source plate has an extension part (at the location 52) protruding toward the central opening for mounting a driver circuit (52), the driver circuit converting an external power source to a driving current supplied to the LED module. 
Regarding claims 13, 14, and 18 wherein there is a light guide structure changing a light path of a light emitting on the light guide structure (claim 13) wherein the light guide structure is a reflector cover covering the antenna and the radio frequency circuit (claim 14); wherein a plugging component is disposed below the fiber glass plate facing toward the external electrodes (claim 18).
However slight constructional changes are suggested which come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance.
Therefore it would have been obvious to one of ordinary skill in the art to further modify the device of Cao wherein there is a light guide structure changing a light path of a light emitting on the light guide structure (claim 13) wherein the light guide structure is a reflector cover covering the antenna and the radio frequency circuit (claim 14); wherein a plugging component is disposed below the fiber glass plate facing toward the external electrodes
Allowable Subject Matter
Claims 9, 15, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17 and 20 are objected to due to their dependency on claims 16 and 19 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.